Title: The American Commissioners to Sartine, 26 September 1778
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: Sartine, Antoine-Raymond-Gualbert-Gabriel de


Sir
Passi September 26. 1778
The Honourable Ralph Izzard Esqr., Minister from the United States to the Grand Duke, having ordered his Baggage to Italy from London has had the Luck to have them taken in an English Vessell, and carried into Marseilles. We have written to the Compte de Vergennes on the subject who refers Us to your Excellency. We apprehend that by the sixteenth Article of the Treaty of Commerce Mr. Izzard has a clear Right to a Restitution of his Goods. But perhaps it will be necessary for your Excellency to transmit to Marseilles a Copy of the Treaty, or some orders relative to this Property of Mr. Izzard, which We have the Honour to request your Excellency to do. We have the Honour to be

M. de Sartine

